ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2013-07-16_ORD_01_NA_02_FR.txt.                                                                                                    271




                                           OPINION DISSIDENTE
                                      DE M. LE JUGE AD HOC DUGARD

                    [Traduction]

                       Membres du Mouvement Guardabarranco de défense de l’environnement
                    interdits d’accès au territoire litigieux en application de l’ordonnance de 2011, en
                    tant que pouvant être considérés comme des agents civils — Incompatibilité de leur
                    présence avec l’objet et le but de l’ordonnance de 2011 — Risque de préjudice
                    irréparable pesant sur le Costa Rica du fait de leur accès au territoire litigieux.

                       1. En 2011, à la suite de l’entrée des forces armées du Nicaragua à Isla
                    Portillos et de leur occupation de ce territoire (ci-après le « territoire liti-
                    gieux »), la Cour, tout en déclarant que la souveraineté revendiquée par
                    le Costa Rica sur celui-ci était plausible, a ordonné aux deux Parties de
                    s’abstenir d’y envoyer ou d’y maintenir « des agents, qu’ils soient civils, de
                    police ou de sécurité » (Certaines activités menées par le Nicaragua dans la
                    région frontalière (Costa Rica c. Nicaragua), mesures conservatoires,
                    ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I), p. 27, par. 86, point 1).
                    La Cour entendait ainsi exclure du territoire litigieux toute personne sus-
                    ceptible d’aggraver le différend ou dont la présence aurait pu avoir une
                    incidence sur sa décision définitive quant au fond. Telle est la raison pour
                    laquelle, tout en jugeant « plausible » la souveraineté revendiquée par le
                    Costa Rica, elle a ordonné aux agents des deux Parties de rester en dehors
                    de ce territoire (ibid., p. 20, par. 59). Telle est également la raison pour
                    laquelle elle n’a autorisé que les agents civils costa-riciens chargés de la
                    protection de l’environnement à entrer dans le territoire litigieux — encore
                    cette autorisation est-elle assortie de conditions très strictes (ibid., p. 27,
                    par. 86, point 2). Il fallait en effet assurer la protection de l’environne-
                    ment en attendant que le différend soit réglé et la Cour ne pouvait assi-
                    gner cette tâche qu’au Costa Rica, lui seul ayant été réputé détenir un
                    titre plausible sur le territoire en question, et lui seul étant responsable
                    d’en protéger l’environnement au titre de la convention de Ramsar. La
                    troisième mesure conservatoire, qui prescrit aux Parties de « s’abst[enir]
                    de tout acte qui risquerait d’aggraver ou d’étendre le différend dont la
                    Cour est saisie » (ibid., p. 27, par. 86, point 3 ; les italiques sont de moi),
                    doit être interprétée comme soulignant la nécessité d’empêcher la pré-
                    sence dans le territoire litigieux de toute autre personne que celles expres-
                    sément autorisées à s’y trouver. Si, dans la présente ordonnance, la Cour
                    exprime sa « préoccupation » quant au fait que « la présence de groupes
                    organisés de ressortissants nicaraguayens dans le territoire litigieux com-
                    porte un risque d’incidents susceptibles d’aggraver le … différend »
                    (ordonnance, par. 37), elle ne modifie toutefois pas son ordonnance du
                    8 mars 2011 pour préciser que la présence de tels groupes organisés est

                                                                                                     45




8 CIJ1048.indb 87                                                                                          13/06/14 12:44

                         certaines activités ; construction d’une route (op. diss. dugard)     272

                    incompatible avec celle-ci. L’absence de toute précision à cet égard ouvre
                    la voie à de nouvelles incursions de groupes organisés de ressortissants
                    nicaraguayens dans le territoire litigieux et, partant, à un préjudice irrépa-
                    rable pour le Costa Rica. Pour cette raison, je ne puis souscrire à la pré-
                    sente ordonnance.
                       2. Dans sa demande, le Costa Rica priait la Cour de modifier son
                    ordonnance en indication de mesures conservatoires de 2011 afin de pré-
                    ciser que, dans l’attente de sa décision au fond, les deux Parties ne devaient
                    laisser quiconque, si ce n’est les agents environnementaux costa-riciens
                    spécialement autorisés par cette ordonnance, se rendre dans le territoire
                    litigieux afin d’empêcher qu’un préjudice irréparable ne puisse être causé
                    tant à des personnes qu’à l’environnement. Une telle précision n’était
                    peut-être pas nécessaire, du moins en ce qui concerne les activités de
                    groupes de jeunes écologistes soutenus par l’un ou l’autre des deux gou-
                    vernements, si l’on considère que l’ordonnance de 2011 leur barre déjà
                    l’accès au territoire litigieux. Toutefois, pour que ce point soit bien clair,
                    le Costa Rica demandait la modification de l’ordonnance de 2011.
                       3. Avant d’examiner la demande de modification présentée par le
                    Costa Rica au titre de l’article 76 du Règlement de la Cour, il y a lieu de
                    se poser la question de savoir si l’interdiction imposée aux deux Parties
                    dans le cadre de la première mesure conservatoire de 2011, qui leur pres-
                    crit de « s’abst[enir] d’envoyer ou de maintenir sur le territoire litigieux, y
                    compris le caño, des agents, qu’ils soient civils, de police ou de sécurité »,
                    s’applique aux membres du Mouvement Guardabarranco de défense de
                    l’environnement (ci-après le « Guardabarranco »). Il s’agit là d’une ques-
                    tion qui, en toute rigueur, relève du fond. Néanmoins, la demande de
                    modification du Costa Rica visant pour l’essentiel à obtenir de la Cour
                    des précisions et une interprétation quant à la portée de son ordonnance
                    de 2011, cette question doit être examinée à ce stade. Elle est même incon-
                    tournable puisqu’elle est essentielle pour apprécier l’opportunité de modi-
                    fier ou non les mesures conservatoires existantes, le Costa Rica cherchant
                    par sa demande à faire en sorte que, en attendant la décision au fond,
                    aucun préjudice irréparable ne soit causé à son droit plausible sur le terri-
                    toire litigieux du fait de l’incursion de membres du Guardabarranco.
                       4. La réponse à la question de savoir si les membres du Guardabar-
                    ranco entrent dans les prévisions de l’ordonnance de 2011 dépend de l’in-
                    terprétation du terme « agents ». Dans la présente ordonnance, la Cour
                    n’examine pas le sens de ce terme mais semble tenir pour acquis que
                    celui-ci désigne les employés gouvernementaux étant donné que, en 2011,
                    le Costa Rica tirait uniquement grief de la présence de forces armées,
                    voire de police (paragraphe 80 de l’ordonnance de 2011), sans faire
                    aucune mention de la présence de personnes privées dans le territoire liti-
                    gieux (voir le paragraphe 23 de la présente ordonnance). Le terme
                    « agents » doit toutefois s’entendre en un sens plus large afin d’englober
                    les membres du Guardabarranco, pour les raisons suivantes.
                       5. Tout d’abord, le terme « agents » (personnel en anglais) peut s’inter-
                    préter comme englobant les personnes qui font partie d’une organisation

                                                                                                46




8 CIJ1048.indb 89                                                                                     13/06/14 12:44

                         certaines activités ; construction d’une route (op. diss. dugard)      273

                    assurant un service donné. Le Free Online Dictionary définit ce terme
                    anglais comme l’« ensemble des personnes employées ou actives dans une
                    organisation, une entreprise ou un service ». Pour le Concise Oxford Dic‑
                    tionary, il s’agit d’un « groupe de personnes engagées dans une mission de
                    service public ». Le Guardabarranco est manifestement une organisation
                    engagée au service de la protection de l’environnement du territoire qu’il
                    considère comme nicaraguayen. Ses membres pourraient donc être vus
                    comme « des agents civils » frappés par l’interdiction contenue dans la
                    première mesure conservatoire indiquée dans l’ordonnance de 2011.
                       6. Cette ordonnance prescrivant à chaque Partie de s’abstenir d’en-
                    voyer dans le territoire litigieux « des agents, qu’ils soient civils, de police
                    ou de sécurité », il pourrait en être déduit que les agents civils doivent au
                    moins être des personnes engagées au service du Nicaragua — encore
                    qu’il ne soit suggéré nulle part que leur action doive prendre la forme
                    d’un engagement rémunéré. Or, à en juger par les faits présentés à la
                    Cour, il est clair que le Guardabarranco et ses membres sont engagés
                    dans une mission de service public pour le compte du Nicaragua.
                       7. La nature précise du Guardabarranco n’est pas claire. Ce mouve-
                    ment semble poursuivre deux objectifs : la protection de l’environnement
                    et la défense de la patrie nicaraguayenne. Selon un article de M. Tim Rogers
                    publié dans le Nicaragua Dispatch du 26 septembre 2012, dont le Nicara-
                    gua n’a pas contesté l’authenticité, M. Oscar Garcia, un ingénieur forestier
                    du ministère de l’environnement et des ressources naturelles, a présenté le
                    Guardabarranco comme ayant vocation à « susciter une prise de conscience
                    écologique, [à] créer un sentiment de fierté nationale et de défense de la
                    patrie ». Il est généralement admis que le Guardabarranco entretient des
                    liens étroits avec la jeunesse sandiniste, l’aile jeune du parti au pouvoir au
                    Nicaragua. Le Nicaragua n’a pas davantage nié que des membres du
                    Guardabarranco avaient hissé le drapeau nicaraguayen en plusieurs
                    endroits du territoire litigieux et qu’ils arboraient celui-ci lors de leurs mis-
                    sions dans ce territoire. Peut-être le Nicaragua a-t-il raison de relever que
                    le Guardabarranco n’agit pas sous sa direction ou son contrôle. Il n’est
                    d’ailleurs pas nécessaire de déterminer à ce stade si les actes des membres
                    de ce mouvement peuvent être attribués au Nicaragua, cette question rele-
                    vant du fond. Il n’en reste pas moins que le Guardabarranco est un mou-
                    vement de jeunes nationalistes lié à la jeunesse sandiniste dont l’action vise
                    à la fois à protéger l’environnement du territoire litigieux et à y affirmer la
                    souveraineté du Nicaragua. La frontière est très ténue entre, d’une part,
                    une simple tolérance du Nicaragua à l’égard de la présence de ces per-
                    sonnes dans le territoire litigieux et, de l’autre, des encouragements de sa
                    part. Son soutien va manifestement au-delà de la simple tolérance à en
                    juger par la lettre dans laquelle M. Samuel Santos López, son ministre des
                    affaires étrangères, « se félicite » des activités menées par des groupes de
                    jeunes dans le territoire litigieux. En faisant référence dans son ordon-
                    nance à des « groupes organisés de personnes » (par. 25) ou à des « groupes
                    organisés de ressortissants nicaraguayens » (par. 37), la Cour ne rend pas
                    compte de la véritable nature du Guardabarranco en tant que mouvement

                                                                                                  47




8 CIJ1048.indb 91                                                                                       13/06/14 12:44

                         certaines activités ; construction d’une route (op. diss. dugard)       274

                    de jeunesse nationaliste entretenant des liens avec le parti sandiniste au
                    pouvoir au Nicaragua. Le Guardabarranco n’est peut-être pas un groupe
                    organisé de fonctionnaires rémunérés du Nicaragua, mais il peut assuré-
                    ment être considéré comme un groupe de personnes employées ou actives
                    dans une organisation au service des objectifs et intérêts du Gouvernement
                    nicaraguayen. En résumé, il s’agit d’« agents civils » au sens de la première
                     mesure conservatoire indiquée par la Cour dans son ordonnance de 2011.
                        8. Bien que les activités du Guardabarranco apparaissent comme rele-
                    vant des termes de l’ordonnance de 2011, le Nicaragua nie que tel soit le
                    cas. Aussi le Costa Rica a-t-il demandé la modification de cette ordonnance
                    pour qu’il soit précisé que les activités en question tombent effectivement
                    sous le coup de ses dispositions. Ce faisant, il a fait valoir que, si les activi-
                    tés du Guardabarranco n’entraient pas dans les prévisions expresses de l’or-
                    donnance de 2011, elles étaient contraires à l’objet et au but de celle-ci.
                        9. L’objet et le but de l’ordonnance de 2011 consistaient à faire en
                    sorte que toutes les personnes non autorisées, qu’elles soient ressortis-
                    santes du Nicaragua ou du Costa Rica, restent en dehors du territoire
                    litigieux en attendant le règlement de l’affaire au fond. La référence faite
                    aux « agents » des Parties dans la première mesure conservatoire visait
                    peut-être uniquement les représentants du gouvernement (encore que je
                    conteste cette interprétation, voir par. 4-7), étant donné que, en 2010-
                    2011, seuls des représentants du Gouvernement et de l’armée du Nicara-
                    gua étaient entrés dans le territoire contesté et que l’entrée de personnes
                    privées dans celui-ci n’avait été envisagée ni par le Costa Rica ni par la
                    Cour (voir les paragraphes 23 et 25 de la présente ordonnance). Toute-
                    fois, l’intention de la Cour d’exclure toute personne non autorisée du ter-
                    ritoire litigieux ressortait clairement de la deuxième mesure conservatoire,
                    qui prévoyait que seuls les agents civils costa-riciens chargés de protéger
                    l’environnement de ce territoire pourraient s’y rendre, sous réserve de cer-
                    taines conditions strictes. Il n’est laissé à entendre nulle part que les
                    « agents civils » en question devaient être des employés rémunérés du
                     Gouvernement costa-ricien : des écologistes liés à des ONG environne-
                    mentales auraient sans doute pu être mandatés à cette fin. Ce qui était
                    clair, en revanche, c’est qu’il était interdit au Costa Rica d’envoyer dans
                    le territoire litigieux une multitude d’étudiants militant pour la protection
                    de l’environnement. Il s’ensuit nécessairement que des membres d’un
                    mouvement costa-ricien semblable au Guardabarranco ne pouvaient
                    accéder au territoire litigieux afin d’y mener des activités destinées à
                    ­protéger l’environnement, bien que le titre du Costa Rica eût été jugé
                     « plausible ». Les trois premières mesures conservatoires indiquées dans
                     l’ordonnance de 2011 ne peuvent donc tout simplement pas être interpré-
                    tées comme autorisant des personnes privées affiliées à une quelconque
                    organisation costa-ricienne ou nicaraguayenne à se rendre dans le terri-
                    toire litigieux, que ces personnes aient ou non à cœur de défendre l’envi-
                    ronnement. L’accès à ce territoire est, à plus forte raison, interdit à des
                    mouvements de jeunesse nationalistes luttant pour protéger l’environne-
                    ment et l’intérêt national de l’une ou l’autre des Parties.

                                                                                                   48




8 CIJ1048.indb 93                                                                                        13/06/14 12:44

                         certaines activités ; construction d’une route (op. diss. dugard)      275

                       10. Se pose ensuite la question de savoir si la demande du Costa Rica
                    tendant à la modification de l’ordonnance de 2011 répond aux conditions
                    requises pour que des mesures conservatoires puissent être indiquées.
                       11. La Cour a conclu que la présence dans le territoire litigieux de
                    groupes organisés de personnes n’entrant pas dans les prévisions de l’or-
                    donnance de 2011 constituait « un changement de situation au sens de
                    l’article 76 du Règlement, que le Costa Rica pou[v]ait être fondé à invo-
                    quer au soutien de sa demande tendant à la modification de ladite ordon-
                    nance » (voir le paragraphe 25 de l’ordonnance). La Cour a estimé inutile
                    de réexaminer les exigences relatives à la plausibilité, à tout le moins, des
                    droits allégués par le Costa Rica et à l’existence d’un lien entre les droits
                    faisant l’objet de l’instance pendante devant elle et les mesures conserva-
                    toires sollicitées (Certaines activités menées par le Nicaragua dans la région
                    frontalière (Costa Rica c. Nicaragua), mesures conservatoires, ordonnance
                    du 8 mars 2011, C.I.J. Recueil 2011 (I), p. 19‑21, par. 58-62).
                       12. La Cour a déclaré que le Costa Rica n’avait pas démontré que la
                    présence de membres du Guardabarranco dans le territoire litigieux
                    constituait un risque réel et imminent de préjudice irréparable pour ses
                    droits à la souveraineté sur ce territoire ou pour l’environnement de
                    celui-ci (voir le paragraphe 35 de l’ordonnance). Je ne suis pas d’accord
                    avec cette conclusion.
                       13. La raison de mon désaccord tient à l’appréciation que la Cour a
                    faite de la nature du Guardabarranco et du risque posé par ce mouve-
                    ment pour les droits du Costa Rica sur le territoire en cause. Ainsi qu’ex-
                    posé ci-dessus (par. 7), le Guardabarranco n’est pas un groupe de jeunes
                    écologistes sans frontières dont le seul souci serait la protection de l’envi-
                    ronnement. Il s’agit d’un mouvement de jeunes nationalistes qui est lié à
                    la jeunesse sandiniste et dont l’action vise à la fois à protéger l’environne-
                    ment et à défendre la patrie nicaraguayenne. Soutenu et encouragé par le
                    Gouvernement nicaraguayen, ce mouvement considère que la patrie
                    inclut le territoire litigieux. Nous n’avons pas affaire à un petit groupe
                    d’écologistes studieux effectuant des visites sérieuses dans le territoire liti-
                    gieux pour en étudier l’environnement de manière scientifique. Il est diffi-
                    cile de savoir précisément combien de membres du Guardabarranco se
                    sont rendus dans ce territoire au cours des dernières années, mais plus
                    de 6000 se sont livrés à des activités dans la région du fleuve San Juan. Le
                    Nicaragua ne conteste pas ce chiffre mais précise que ces 6000 membres
                    du Guardabarranco sont allés dans la région du fleuve San Juan, qui
                    englobe à la fois des zones nicaraguayennes et le territoire litigieux. Ces
                    personnes ne voyagent pas en petits groupes, elles se déplacent en grand
                    nombre en brandissant le drapeau nicaraguayen, comme tel est le propre
                    de tout mouvement nationaliste. Heureusement, le Costa Rica n’a ni
                    encouragé ni autorisé de jeunes Costa-Riciens à se comporter ainsi. Si le
                    Costa Rica — qui, à la différence du Nicaragua, a démontré être titulaire
                    d’un titre plausible sur le territoire litigieux — avait agi de la sorte, ce
                    territoire aurait sans nul doute été le théâtre d’affrontements entre groupes
                    écologistes rivaux.

                                                                                                 49




8 CIJ1048.indb 95                                                                                      13/06/14 12:44

                        certaines activités ; construction d’une route (op. diss. dugard)   276

                       14. De mon point de vue, la présence de membres du Guardabarranco
                    dans le territoire litigieux est l’étincelle qui risque de mettre le feu aux
                    poudres. L’histoire abonde en exemples de violences commises par des
                    mouvements de jeunesse champions d’une cause nationale. Ces précé-
                    dents historiques ne peuvent être tout simplement ignorés. Il existe un
                    risque réel d’atteintes à l’intégrité physique de personnes et de dommages
                    à l’environnement. En effet, si rien n’est fait pour mettre un terme à la
                    situation actuelle, il est raisonnablement permis de craindre une escalade
                    et, partant, un préjudice. La situation revêt en outre un caractère urgent.
                    Empêché par l’ordonnance du 8 mars 2011 d’envoyer son armée ou ses
                    représentants dans le territoire litigieux, le Gouvernement du Nicaragua a
                    usé d’un stratagème en faisant appel à une armée de jeunes écologistes
                    nationalistes pour agir à leur place. En exprimant sa « préoccupation »
                    (voir le paragraphe 37 de l’ordonnance) sans s’alarmer davantage, la
                    Cour rejette ce stratagème sans grande fermeté et ne mesure pas la gravité
                    de la situation.
                       15. Dans ces circonstances, j’estime que la Cour aurait dû accéder à la
                    demande du Costa Rica tendant à la modification de l’ordonnance du
                    8 mars 2011 afin de préciser que la présence de membres du Guardabar-
                    ranco ou d’entités similaires, qu’elles soient nicaraguayennes ou costa-­
                    riciennes, était contraire à celle-ci. Ce faisant, la Cour aurait fait savoir
                    aux deux Parties qu’elles étaient tenues de contrôler l’accès au territoire
                    litigieux et d’en interdire l’entrée aux groupes de personnes privées, qu’il
                    s’agisse d’écologistes ou non. Pareille modification aurait été conforme
                    à la première mesure conservatoire indiquée dans l’ordonnance du
                    8 mars 2011, prise en son sens large, ainsi qu’à l’objet et au but de cette
                    ordonnance. Elle aurait également été conforme à la troisième mesure
                    conservatoire, prescrivant aux deux Parties de « s’abst[enir] de tout acte
                    qui risquerait d’aggraver ou d’étendre le différend dont la Cour est saisie
                    ou d’en rendre la solution plus difficile ».

                                                                     (Signé) John Dugard.




                                                                                             50




8 CIJ1048.indb 97                                                                                   13/06/14 12:44

